—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 18, 1998 (People v Faison, 250 AD2d 777), affirming a judgment of the Supreme Court, Queens County, rendered March 21, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *410effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.